Case 1:18-cv-00827-CFC Document 215 Filed 07/27/21 Page 1 of 2 PageID #: 14569




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

DEERE & COMPANY,


                         Plaintiff,

                   v.                        Civil Action No. 18-827-CFC
                                             CONSOLIDATED
AGCO CORPORATION and
PRECISION PLANTING LLC,


                         Defendants.



                           MEMORANDUM ORDER

      Pending before me is Defendants AGCO Corporation and Precision Planting

LLC's motion for further claim construction. D.I. 211. I allowed briefing on this

motion based on Defendants' repeated and emphatic representations that Plaintiff

Deere & Company maintained during an inter partes review (IPR) before the

Patent Trial and Appeal Board positions on claim construction that were

"diametrically opposed" to and "fundamentally inconsistent" with positions Deere

took during claim construction before me. Tr. of June 9, 2021 Hr'g at 17:24-18:1,

20:12-13; see also Tr. at 13:11-14 ("[T]he claim construction[s] that they urge

upon this Court are diametrically opposed to the positions they took in the PTAB

proceedings."); 18:4-5 ("[T]hey took directly opposite positions."); 20: 11-13
Case 1:18-cv-00827-CFC Document 215 Filed 07/27/21 Page 2 of 2 PageID #: 14570




("What caused this issue is that Deere took fundamentally inconsistent positions in

the PTAB."). In their brief filed in support of the motion, Defendants again assert

that "Deere took [in the IPR proceedings] positions that directly contradict the

constructions it successfully urged upon the Court," and argue that further claim

construction on three terms is necessary as a result of Deere's " opposite

position[s]." D.I. 211 at 1- 3.

      I have read the paiiies' briefing and exhibits from the IPR proceedings

submitted with the briefing. I do not think it reasonable or fair to accuse Deere of

adopting in the IPR proceedings "fundamentally inconsistent positions" that were

" diametrically opposed" to the positions Deere took during claim construction

before me. I will therefore deny Defendants' motion and, going forward, will view

with skepticism arguments and representations by Defendant.

      NOW THEREFORE, at Wilmington this Twenty-seventh day of July in

2021 , IT IS HEREBY ORDERED that AGCO Corporation and Precision

Planting LLC's Motion for Further Claim Construction in Light of Deere' s

Positions Asserted in IPR Proceedings (D.I. 211) is DENIED.




                                              UNITED STAlfES    DIS




                                          2
